Case 1:19-cr-00018-AB.] Document 82 Filed 04/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Plaintiff,

V.

ROGER J. STONE, JR.,

Defendant.

have 50 §\`LL ”W$
V\oi\`m§£` lim

Case No.: 1:19-CR-00018-ABJ `\'0 :H LL'

is amici

V\_/\/\_/\/\./\/\./\/\/V

 

INTERESTED PARTY AND MATERIAL WITNESS’S DR. JEROME CORS]’S ‘¢'\\\ Z\ \6\
MOTION FOR LEAVE TO FILE FURTHER EVIDENCE OF VIOLATION OF GAG
ORDER BY ROGER STONE AND SURROGAT.E MICHAEL CAPUTO (W C°V`I\'

Dr. Jerome Corsi (“Dr. Corsi”), an interested party and material witness (Person 1) as set \')\\\ (l}.L.

forth in the indictment of Defendant Roger Stone, hereby moves for leave to file the enclosed )J\"lu)

Complaint herein that was just recently filed in the District of Columbia Superior Court, style

d minn
L¢av<»

Corsi v. Caputo, that shows that Defendant Roger Stone (“Stone”) has continued to violate this _\_o Vu`)

Court’s Order of February 19, 2019 and prior Order of February 15, 2019, Speciflcally, the \mA

February 19-, 2019 Order provides: N\\\\oi"-i\. 0 d~\l_

the conditions of defendants pretrial release are hereby modified to include the
condition that, and the February 15, 2019 media communications order is hereby 6`;:\(_,_`1&>
modified to provide that, the defendant is prohibited from making statements to
the media or in public settings about the Special Counsel's investigation or this
case or any of the participants in the investigation or the case. T he prohibition
includes, but is not limited to, statements made about the case through the
following means: radio broadcasts; interviews on television, on the radio, with
print reporters, or on internet based media; press releases or press conferences;
blogs or letters to the editor; and posts on Facebook, TWitter, Instagram, or any
other form of social media. Furthermore, the defendant may not comment
publicly about the case indirectly by having statements made publicly on his
behalf by surrogates, family members, spokespersons, representatives, or

volunteers.

Case 1:19-cr-00018-AB.] Document 82 Filed 04/12/19 Page 2 of 2

Specifically, the new Complaint shows that Stone is employing surrogates, specifically in
this instance his longtime associate Michael Caputo, to continue to smear and defame Dr. Corsi
and his counsel Larly Klayman, While directly violating this Court’s February 19 “gag” order.

The Special Counsel has indicated that it takes no position on this motion Defendant
Stone’s counsel of record have not responded to Dr. Corsi’s and the undersigned counsel’s
request to consent to this filing

Dated: Apn'l 10, 2019 Res ectfully submitted,

    

. a Klayman,Esq.

KLAYMAN LAW GROUP, P.A.
2020 Pennsylvania Ave NW #800
Washington, DC 20006

Email: lcklaylmm(ri.inmail .com
Tel; 310-595-0800

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via Federal
Express to the clerk of the court for filing and sent via first class mail mail to the following
counsel of record or parties on April 10, 2019:

Robert C. Buschel

BUSCHEL & GIBBONS, P.A.
One Financial Plaza

100 S.E. Third Avenue

Suite 1300

Ft. Lauderdale, FL 33394

Aaron Simcha Jon Zelinsky

U.S. DEPARTMENT OF JUSTICE
Special Counsel's Office

950 Pennsylvania Avenue, NW
Washington, DC 20530

    

Klayman, Esq.

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 1 oi‘:'l.‘l]ed

D.C. Superior Court
04/08/2019 12:Bl!M
Clerk of the Court

[N THE SUPERIOR COURT OF THE DISTRICT OF COLUlV[BIA

DR. JEROME CORS[, Individ_ually
c/o 2020 Pennsylvan ia A've #800

Washington, DC 20006
And

LARRY KLAYMAN, Individually
2020 Pennsylvania Ave #800
Washington, DC 20006

Plaintiffs
v.
MICHAEL CAPUTO, Individually
578 Main Street
East Aurora, NY 14052
And
ROGER STONE, Individually

447 Coral Way
Fort Lauderdale FL 33301

Defendants.

CIVlL DIVISION

Case Number: 2019 CA 002226 B

COMPLAINT

 

 

INTRODUCTION

Plaintiffs DR JEROME CORSI (“Dr. Corsi”) and LARRY KLAYMAN (“Mr.

Klayman”) hereby files this action against MICHAEL CAPUTO (“Defendant Caputo”) and

ROGER STONE (“Defendant Stone”) for Defamation.

THE PAR. [E

1. Plaintiff Dr. Jerome Corsi is an author and political commentator who publishes

Works in this judicial district and nationwide Plaintiff Corsi is a citizen of New Jersey.

2. Plaintiff Larry Klayman is an attorney and public interest advocate, author,

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 2 of 11

columnist, syndicated radio talk show host (“Special Prosecutor With Larry Klayman” on Radio
America) and private attorney who practices and writes and broadcasts in this district and
nationally. Plaintiff Klayman is a citizen of Florida.

3. Defendant Michael Caputo is a Republican political strategist and media consultant
He is a citizen of New York.

4. Defendant Roger Stone is an individual and a citizen of Florida and a resident of
Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller
as part of the alleged “Russian Collusion’ investigation

“ r

5. Defendant Caputo is a Republican political consultant and media personality and
commentator who has worked on numerous presidential and other political campaigns in the
District of Columbia.

6. Defendant Caputo has worked with Presidents Ronald Regan and George H.W.
Bush in the past.

7. Most recently, Defendant Caputo served as an advisor to President Donald Trump
during the 2016 presidential election

8. Defendant Caputo has extensive ties to Russia as well, having lived in Russia and
served as an advisor to former President Boris Yeltsin and current President Vladamir Putin.

9. Defendant Caputo frequently appears on television as a political media
personality and commentator broadcast in this district, domestically and internationally

10. Defendant Caputc, as a political consultant, does substantial business in the
District of Columbia and derives a significant portion of his income from the District of

Columbia

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 3 of 11

ll. Defendant Caputo and Defendant Roger Stone have a long personal history and
friendship, with Defendant Stone having been reported as being a “mentor” to Defendant
Caputo.1

12. It Was Defendant Stone who convinced Defendant Caputo to leave his work in
Russia and join him in Miami and South Florida.

13. Defendant Stone has had, and continues to have, a decades-long career as a
lobbyist and political consultant before various federal agencies, Congress, and The White
House, and was part of President Trump’s campaign team and then was an “informal advisor.”

14. Defendant Stone derives a substantial portion of his income from his services
rendered in the District of Columbia.

15. Defendant Stone’s professional conduct, as a political consultant and lobbyist, is
primarily, if not entirely centered around the District of Columbia, which is the nation’s capitol
and, obviously, where The White House and Capitol Hill are located

16. Defendant Caputo is now working in concert with self proclaimed “dirty
trickster” and at best “Mafia admirer,” if not actual Mafia connected Defendant Stone, who was
recently indicted on seven felony charges by Special Counsel Robert Mueller (“Mueller
Indictment”) as part of his “Russian Collusion” investigation and now prosecution for the alleged
crimes of perjury, witness tampering and obstruction of justice The indictment comprises seven
different felony counts. See Exhibit l - Mueller Indictment. Importantly, Plaintiff Corsi Was not
accused of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person

1, a material witness to the alleged crimes committed by Stone.

 

l Sandra Tan, The radical adventures of conservative radio host Mike Caputo, Mar. 5, 2016, The

Buffalo NeWS, available at: https://buffalonews.com/ZOI6/03/05/the-radical-adventures-of-
conservative-radio-host-mike-caputo/.

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 4 of 11

17. Defendant Caputo has publicly called for President Trump to immediately pardon
his close friend, mentor, and co-conspirator, Defendant Stone on Fox News. In an appearance on
Tucker Carlson, Defendant Caputo said, “pardon Roger Stone right now, Mr. Trump.”2

18. This broadcast Was made into this district, domestically and internationally

19. Specifrcally, the seven count Mueller Indictment against Defendant Stone
involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice
by threatening to kill a material witness, Randy Credico (“Credico”) and his dog if Credico did
not lie to government authorities concerning his involvement with Roger Stone, Credico is
Person 2 in the Mueller Indictment of Defendant Stone. Id. Person l in this Mueller Indictment is
Plaintiff Corsi.

20. Even before Defendant Stone was indicted, he began a public relations campaign
in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a
material witness in the “Russian Collusion” investigation, and Mr. Klayman, his legal counsel.

21. Defendant Stone knew that he was going to be indicted, and therefore began this
public relations campaign to smear, defame, intimidate and threaten Plaintiffs Corsi and
Klayman, even before his actual indictment on January 25, 2019, in order to try to influence
public opinion and Special Counsel Robert Mueller - by trying to attribute guilt to Plaintiff Corsi
and not him - as well as to try to raise money for his legal defense

22. Defendant Stone’s efforts were unsuccessful, as he Was ultimately indicted, but he

has continued to engage in the same defamatory conduct, frequently with the aid of surrogates,

 

2 Ian Schwartz, ll/_Iichael Caputo.' Trump Should Pardon Roger Stone Right Now On Twitter, Real
Clear Polz`lics, Mar. 27, 2019, available at:

https : //www. realclearpolitics. com/video/201 9/ 03 /2 7/michael_caputo_trump_should _pardon_rog
er_stone_right_now_on__twitter.html

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 5 of 11

such as Defendant Caputo, in order to sway public opinion in his favor, illegally influence the
jury at his upcoming criminal trial, and try to raise money for his legal defense fund at the
expense of Plaintiff Corsi who has his own legal defense fund.

23. By defaming Dr. Corsi and Mr. Klayman, Defendants Caputo and Stone - acting
in concert as joint tortfeasors, are hoping to not only intimidate Dr. Corsi and his counsel Mr.
Klayman to severely harm and damage their reputations, but also to coerce and threaten Dr.
Corsi to testify falsely if subpoenaed to be called as a material witness in Stone’s ensuing
criminal trial. The are also actively intimidating, coercing, and threatening Dr. Corsi’s legal
counsel, Plaintiff Klayman, and thus destroying his reputation, standing and ability to practice
law and conduct other professional and personal endeavors in this district in particular. They are
also trying divert funds away from Dr. Corsi’s legal defense fund, while boosting Defendant
Stone’s legal defense fund. Defendant Corsi’s legal defense fund is intended to pay legal fees
and costs to Plaintiff Klayman for his services

24. Defendants are hoping to taint the jury pool in Defendant Stone’s favor at his
upcoming criminal trial by attempting to defame and discredit Dr. Corsi, who is likely to be
called as a material witness to Defendants Stone’s illegal activity, as well as his counsel, Mr.
Klayman.

25, This malicious defamatory conduct, which persons who see and hear the
malicious defamatory statements attribute them to be against Mr. Klayman, who is widely
known particularly in this district to be legal counsel to Dr. Corsi, harms Mr. Klayman
specifically as Dr. Corsi’s legal defense counsel, as Defendants are trying to divert money away
from Dr. Corsi’s legal defense fund, which is how Mr. Klayman gets paid, and into Defendant

Stone’s legal defense fund. As set forth below it also harms Mr. Klayman’s reputation, good will

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 6 of 11

and standing in the District of Columbia legal community, of which he is a part, as well as his
other professional and personal businesses and endeavors as pled in this Complaint

26. Defendant Stone has also used and continues to employ surrogates, either out in
the open or secretly, to defame Plaintiffs, such as Defendant Caputo. Other surrogates known to
be used by Defendant Stone include Alex Jones and J. Owen Stroyer of InfoWars, Cassandra
Fairbanks, Tucker Carlson of Fox News, and reporter Chuck Ross of The Daily Caller which not
coincidentally was founded by Tucker Carlson and on information and belief continues to have
an ownership interest, to name just a few. More surrogates will be identified during discovery
and they may be joined, with leave of court to amend this Complaint, as defendants herein The
use of surrogates is consistent with Defendant Stone’s reputation as a “dirty trickster” who works
as well under “cover of darkness” to harm and damage others who he sees for whatever reason as
adversaries, political or otherwise as in the case of Plaintiffs Corsi and Klayman Plaintiff Corsi
is not Defendant Stone’s adversary, as he simply is committed as Person 1 in the Mueller
Indictment to testify truthfully if subpoenaed to testify at Defendant Stone’s criminal trial. Nor is
Plaintiff Klayman, as Dr. Corsi’s legal counsel, an adversary of Defendant Stone, But Defendant
Stone, using the pliant Defendant Caputo as a surrogate -- Who himself is unethical and
unscrupulous -- does not care and will break any law and undertake any sleazy act to suit his
nefarious ends.

27. Defendant Stone’s use of surrogates is so pervasive that even Judge Amy Berman
Jackson, who is presiding over Defendant Stone’s criminal prosecution in this judicial district
specifically banned him from the use of surrogates in issuing a total gag order after Defendant
Stone threatened her via Instagram by posting a picture of her face along with gun crosshairs.

Exhibit 2.

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 7 of 11

28. Now, Defendant Caputo, at the direction of and working in concert with
Defendant Stone, while serving as Defendant Stone’s surrogate, appeared on MSNBC on March
29, 2019 to maliciously defame both Dr. Corsi and Mr. Klayman in furtherance of their illegal
goals to tamper with the jury pool at Defendant Stone’s upcoming criminal trial in this judicial
district and to try to discredit Plaintiffs.

29. Defendants have therefore engaged in illegal witness tampering and intimidation,
in violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts and practices as
alleged herein Not coincidentally, this was what largely Stone was indicted for by Special
Counsel Robert Mueller.

DEFENDANT CAPUTO’S DEFAMATORY STATEMENTS

30. On or about March 29, 2019, Defendant Caputo appeared on MSNBC with host
Ari Melber, where he made several false, misleading and defamatory statements in this district,
nationally and internationally regarding Plaintiffs (the “MSNBC Video”).3 This was done in
concert With, and at the direction of Defendant Stone and published in this district, nationally and
internationally

31. At 8:00 in the MSNBC Video, Defendant Caputo says, “[T]he Mueller team finds
themselves at the of the hallway ..and they’re staring at Jerry Corsi, who believes the most wild
conspiracies in the world. . .. They end at the freak show tent.”

32. When asked about his thoughts as to why Dr. Corsi was not indicted, Defendant
Caputo said, “he could be the luckiest man in the world I think he should buy a lottery ticket or
ten I’m surprised I also believe that it indicates that Corsi gave them information that they were

looking for, probably on Roger Stone. We’ll probably see him brought in as a Witness in Roger

 

3 https : //www. msnbc. com/the- beat-with-ari/watch/trump-aide-who-cooperated-bad-things-
coming-in-mueller-report-1468136003 575

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 8 of 11

Stone’s trial.”

33. In actuality, Dr. Corsi was not indicted because he was truthful; nor did he
threaten to kill a material witness and his service dog, as did Stone. He did not give Mueller or
his prosecutors “information that they were looking for, probably on Roger Stone,” as falsely and
maliciously published in this district, nationally and internationally by Defendant Caputo as a
surrogate of Defendant Stone, And neither did Plaintiff Corsi’s legal counsel Plaintiff Klayman
“give information” to Special Counsel Robert Mueller “that they were looking for, probably on
Roger Stone.”

34. These false, malicious and defamatory statements are meant to defame and
discredit Plaintiff Corsi, who is a well-known conservative figures and media personality, and by
extension, Plaintiff Corsi’s attorney, Mr. Klayman who it is understood by viewers and listeners
to have worked with Corsi “to give information that they were looking for, probably on Roger
Stone.”

35. The goal of these defamatory statements is to create the false implication that
Plaintiffs are not true conservatives and not supporters of President Trump and are dishonest and
underhanded because they were willing to help Special Counsel Robert Mueller try to take down
President Trump by having his adviser Roger Stone indicted, among other false implications
These false statements were intended to divert money from Dr. Corsi’s legal defense fund to
Defendant Stone’s, as well as to maliciously harm the reputations and good will of Plaintiffs
Corsi and Klayman in the conservative community in this district, nationally and intemationally,
as well as harm their trades and professions and income resulting therefrom, as well as to

severely damage them personally

FIRST CAUSE OF ACTION
Defamation

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 9 of 11

36. Plaintiffs re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein

37. Defendant Caputo published malicious, false, misleading and defamatory
statements of and concerning Plaintiffs Corsi and Klayman in this judicial district, nationwide,
and worldwide at the direction of, and in concert with Defendant Stone.

38. These false and misleading statements were published with malice, as Defendant
Stone and Defendant Caputo knew that they were false and misleading, or at a minimum acted
with a reckless disregard for the truth.

39. Plaintiffs Corsi and Klayman have been damaged by these false and misleading
statements because they injured Plaintiffs Corsi and Klayman in their professions and businesses
as conservative joumalists, columnists and authors, public and private legal advocates, radio talk
show hosts and in their other professional endeavors, where credibility, ethics and honesty are
the most important traits, as well as severely injured and damaged Plaintiffs’ personally

40. Plaintiffs Corsi and Klayman have been damaged by the malicious and false
statement, published widely in this district, nationally and internationally that they were
cooperating with Special Counsel Mueller to try to take down Defendant Stone and President
Trump.

SECOND CAUSE OF ACTION
Defamation by hzq)l'icrrtion

41. Plaintiffs re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein
42. Defendant Caputo, in concert with Defendant Stone, published numerous false,

misleading and defamatory statements about Plaintiffs Corsi and Klayman, as set forth in the

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 10 of 11

preceding paragraphs

43. These false, misleading and defamatory statements Were published on television
and on the internet and published and republished elsewhere in this district, domestically and for
the entire world to see and hear.

44. These false and misleading statements were published with malice, as Defendant
Stone and Defendant Caputo knew that they were false and misleading, and/or at a minimum
acted with a reckless disregard for the truth.

45. These statements created the false and misleading implication that Plaintiff Corsi
cannot be trusted because he is a “freak show” and believes only “wild conspiracy theories,”
among the other false and misleading malicious published statements set forth in this Complaint,

46. Plaintiffs Corsi and Klayman has been severely harmed and damaged by these
false and misleading statements because they subject him to hatred, distrust, ridicule, contempt,
and disgrace

47. Plaintiffs Corsi and Klayman have been damaged by these false and misleading
statements because the statements severely harmed and damaged Plaintiff Corsi and Klayman in
their professions as a journalists, columnists, radio talk show hosts, and as public interest and
private legal advocates, where credibility, ethics and honesty are the most important traits, as
well as personally

48. Plaintiffs have been damaged by the false assertion that they were cooperating
with Special Counsel Mueller to try to take down Defendant Stone and President Trump,
creating the implication that they are not true conservatives and cannot be trusted, among other
severe damage as alleged in this Complaint

PRAYER t RREL.[EF

10

Case 1:19-cr-00018-AB.] Document 82-1 Filed 04/12/19 Page 11 of 11

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
a. Awarding Plaintiff Corsi compensatory including actual, consequential, incidental and
punitive damages for malicious tortious conduct in an amount to be determined at trial and in
excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as a result of
his legal problems and uses this to raise money for his legal defense fund, on information and
belief he is wealthy, hiding his wealth in overseas bank accounts and surreptitiously elsewhere
b. Awarding Plaintiffs attorney’s fees and costs.
c. Granting any further relief as the Court deems appropriate including preliminary and
permanent injunctive relief enjoining further defamation, coercion and intimidation, that is
witness tampering by Defendants Stone and his surrogate Caputo, against Plaintiff Corsi and
his legal counsel Plaintiff Klayman,
PLA]NTIFFS DEMAND A JURY TRIAL.

Dated: April 5, 2019 ' Respectfully Submitted,
/s/ Larg Klayman

Larry Klayman, Esq.
KLAYMAN LAW GROUP, P.A.
D.C. Bar Number: 334581
2020 Pennsylvania Ave NW #800
Washington, DC, 20006
Telephone: (3 10)-595-0800
Email: l_e_kiavmanf¢}_§:gmaii. corn

 

Counsel for Plaintij%‘

ll

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 1 of 25

EXHIBIT l

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 2 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA * CRll\/IINAL NO.
*
v. * Grand Jury Original
*
ROGER JASON STONE, JR., * 18 U.s.C. §§ 1001, 1505, 1512, 2
*
Defendant *
*
*
*
*******
INDICTMENT

The Grand Jury for the District of Columbia charges:

Introduction
l. By in or around May 2016, the Democratic National Committee (“DNC”) and the
Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer
systems had been compromised by unauthorized intrusions and hired a security company
(“Company 1”) to identify the extent of the intrusions
2. On or about June 14, 2016, the DNC_through Company 1-publicly announced that it
had been hacked by Russian government actors
3. From in or around July 2016 through in or around November 2016, an organization
(“Organization 1”), which had previously posted documents stolen by others from U.S. persons,
entities, and the U.S. government released tens of thousands of documents stolen from the DNC
and the personal email account of the chairman of the U.S. presidential campaign of Hillary

Clinton (“Clinton Campaign”).

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 3 of 25

a. On or about July 22, 2016, Organization l released documents stolen from the
DNC.
b. Between on or about October 7, 2016 and on or about November 7, 2016,

Organization l released approximately 33 tranches of documents that had been
stolen from the personal email account of the Clinton Campaign chairman, totaling
over 50,000 stolen documents
4. ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.
politics and on U.S. political campaigns STONE was an official on the U. S. presidential campaign
of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular
contact with and publicly supported the Trump Campaign through the 2016 election
5. During the summer of 2016, STONE spoke to senior Trump Campaign officials about
Organization 1 and information it might have had that Would be damaging to the Clinton
Campaign STONE Was contacted by senior Trump Campaign officials to inquire about future
releases by Organization 1.
6. By in or around early August 2016, STONE was claiming both publicly and privately to
have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made
a public statement denying direct communication with STONE, Thereafter, STONE said that his
communication with Organization 1 had occurred through a person STONE described as a “mutual
friend,” “go-between,” and “interrnediary.” STONE also continued to communicate With members
of the Trump Campaign about Organization 1 and its intended future releases
7. After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent
Select Committee on Intelligence (“I-IPSCI”), the U.S. Senate Select Committee on Intelligence

(“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 4 of 25

investigations into Russian interference in the 2016 U.S. presidential election, which included
investigating STONE’s claims of contact with Organization l.

8. In response, STONE took steps to obstruct these investigations Among other steps to
obstruct the investigations STONE:

a. Made multiple false statements to }IPSCI about his interactions regarding
Organization 1, and falsely denied possessing records that contained evidence of
these interactions; and

b. Attempted to persuade a witness to provide false testimony to and withhold
pertinent information from the investigations

Other Relevant Individuals
9. Person l was a political commentator who worked with an online media publication during
the 2016 U.S. presidential campaign Person 1 spoke regularly with STONE throughout the
campaign, including about the release of stolen documents by Organization 1.
10. Person 2 was a radio host who had known STONE for more than a decade In testimony
before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

” (¢

as an “intermediary, go-between,” and “mutual friend” to the head of Organization 1. In a

follow-up letter to I~IPSCI dated October 13, 2017, STONE identified Person 2 by name and

claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

¢¢¢

Organization 1 had [e]mails related to Hillary Clinton which are pending publication ”’

Backgrouml
STONE’s Communications About Oriranization l During the Campaign

ll. By in or around June and July 2016, STONE informed senior Trump Campaign officials

that he had information indicating Organization l had documents whose release would be

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 5 of 25

damaging to the Clinton Campaign The head of Organization 1 was located at all relevant times

at the Ecuadorian Embassy in London, United Kingdom.

12. After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

Campaign official was directed to contact STONE about any additional releases and what other

damaging information Organization 1 had regarding the Clinton Campaign STONE thereafter

told the Trump Campaign about potential future releases of damaging material by Organization 1.

13. STONE also corresponded with associates about contacting Organization 1 in order to

obtain additional emails damaging to the Clinton Campaign

a.

On or about July 25, 2016, STONE sent an email to Person l with the subject line,
“Get to [the head of Organization 1].” The body of the message read, “Get to [the
head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending
[Organization l] emails . . . they deal with Foundation, allegedly.” On or about the
same day, Person 1 forwarded STONE’s email to an associate who lived in the
United Kingdom and was a supporter of the Trump Campaign

On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call
me MON.” The body of` the email read in part that Person l’s associate in the
United Kingdom “should see [the head of Organization 1].”

On or about August 2, 2016, Person 1 emailed STONE, Person 1 wrote that he was
currently in Europe and planned to return in or around mid-August Person 1 stated
in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m
back. 2nd in Oct. Irnpact planned to be very damaging.” The phrase “friend in
embassy” referred to the head of Organization 1. Person 1 added in the same email,

“Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 6 of 25

enemy if they are not ready to drop I-[RC. That appears to be the game hackers are
now about Would not hurt to start suggesting HRC old, memory bad, has stroke -
neither he nor she Well. I expect that much of next dump focus, setting stage for
Foundation debacle.”
14. Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,
STONE made repeated statements about information he claimed to have learned from the head of
Organization 1.

a. On or about August 8, 2016, STONE attended a public event at Which he stated, “I
actually have communicated with [the head of Organization 1]. I believe the next
tranche of his documents pertain to the Clinton Foundation, but there’s no telling
what the October surprise may be.”

b. On or about August 12, 2016, STONE stated during an interview that he was “in
communication with [the head of Organization 1]” but was “not at liberty to discuss
what I have.”

c. On or about August 16, 2016, STONE stated during an interview that “it became
known on this program that I have had some back-channel communication with
[Organization 1] and [the head of Organization 1].” In a second interview on or
about the same day, STONE stated that he “communicated with [the head of
Organization 1]” and that they had a “mutual acquaintance Who is a fine
gentleman.”

d. On or about August 18, 2016, STONE stated during a television interview that he
had communicated with the head of Organization 1 through an “intermediary,

somebody who is a mutual friend.”

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 7 of 25

On or about August 23, 2016, Person 2 asked STONE during a radio interview,
“You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you
give us any kind of insight? Is there an October surprise happening?” STONE
responded, “Well, first of all, l don’t want to intimate in any way that I control or
have influence with [the head of Organization 1] because I do not . . . We have a
mutual friend, somebody we both trust and therefore I am a recipient of pretty good

information.”

15, Beginning on or about August 19, 2016, STONE exchanged written communications

including by text message and email, with Person 2 about Organization 1 and what the head of

Organization 1 planned to do.

a.

On or about August 19, 2016, Person 2 sent a text message to STONE that read in
part, “I’m going to have [the head of Organization 1] on my show next Thursday.”
On or about August 21, 2016, Person 2 sent another text message to STONE,
writing in pait, “I have [the head of Organization 1] on Thursday so I’m completely
tied up on that day.”

On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s
radio show for the first time On or about August 26, 2016, Person 2 sent a text
message to STONE that stated, “[the head of Organization 1] talk[ed] about you
last night.” STONE asked what the head of Organization 1 said, to which Person 2
responded, “He didn’t say anything bad we were talking about how the Press is
trying to make it look like you and he are in cahoots.”

On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

are working on a [head of Organization l] radio show,” and that he (Person 2) was

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 8 of 25

“in charge” of the project In a text message sent later that day, Person 2 added,

“[The head of Organization 1] has kryptonite on Hillary.”

On or about September 18, 2016, STONE sent a text message to Person 2 that said,

“I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

responded “Ok,” and added in a later text message, “U]ust remember do not name

me as your connection to [the head of Organization 1] you had one before that you

referred to.”

ii.

On or about the same day, September 18, 2016, STONE emailed
Person 2 an article with allegations against then-candidate Clinton
related to her service as Secretary of State. STONE stated, “Please
ask [the head of` Organization l] for any State or HRC e-mail from
August 10 to August 30-particularly on August 20, 2011 that
mention [the subject of the article] or confirm this narrative.”

On or about September 19, 2016, STONE texted Person 2 again,
writing, “Pass my message . . . to [the head of Organization 1].”
Person 2 responded, “I did.” On or about September 20, 2016,
Person 2 forwarded the request to a friend who was an attorney with
the ability to contact the head of Organization 1. Person 2 blind-

copied STONE on the forwarded email.

On or about September 30, 2016, Person 2 sent STONE via text message a

photograph of Person 2 standing outside the Ecuadorian Embassy in London where

the head of Organization 1 was located

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 9 of 25

On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text
messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .
Hillary’s campaign Will die this week.” In the days preceding these messages, the
press had reported that the head of Organization 1 planned to make a public
announcement on or about Tuesday, October 4, 2016, which was reported to be the
ten-year anniversary of the founding of Organization 1.

On or about October 2, 2016, STONE emailed Person 2, with the subject line
“WTF?,” a link to an article reporting that Organization 1 was canceling its “highly
anticipated Tuesday announcement due to security concerns.” Person 2 responded
to STONE, “head fake.”

On or about the same day, October 2, 2016, STONE texted Person 2 and asked,
“Did [the head of Organization 1] back off`.” On or about October 3, 2016, Person
2 initially responded, “I can’t tal[k] about it.” After further exchanges with
STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that
day, “Off the Record Hillary and her people are doing a full-court press they [sz'c]
keep [the head of Organization 1] from making the next dump . . . That’s all I can

tell you on this line . . . Please leave my name out of it.”

16. In or around October 2016, STONE made statements about Organization l’s future

releases including statements similar to those that Person 2 made to him. For example:

a.

On or about October 3, 2016, STONE wrote to a supporter involved with the Trump
Campaign, “Spoke to my friend in London last night The payload is still coming.”
Also on or about October 3, 2016, STONE received an email from a reporter who

had connections to a high-ranking Trump Campaign official that asked, “[the head

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 10 of 25

of Organization 1] - what’s he got? Hope it’s good.” STONE responded in part,
“It is I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me
bac .”

c. On or about October 4, 2016, the head of Organization 1 held a press conference
but did not release any new materials pertaining to the Clinton Campaign Shortly
afterwards STONE received an email from the high-ranking Trump Campaign
official asking about the status of future releases by Organization 1. STONE
answered that the head of Organization 1 had a “[s]erious security concem” but that
Organization l would release “a load every week going forward.”

d. Later that day, on or about October 4, 2016, the supporter involved with the Trump
Campaign asked STONE via text message if he had “hear[d] anymore from
London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”
STONE subsequently told the supporter that more material would be released and
that it would be damaging to the Clinton Campaign

17. On or about October 7, 2016, Organization 1 released the first set of emails stolen from the
Clinton Campaign chairman Shortly after Organization 1’s release, an associate of the high-
ranking Trump Campaign official sent a text message to STONE that read “well done.” In
subsequent conversations with senior Trump Campaign officials STONE claimed credit for
having correctly predicted the October 7, 2016 release
The Investi gations

18. In or around 2017, government officials publicly disclosed investigations into Russian
interference in the 2016 U.S. presidential election and possible links to individuals associated with

the campaigns

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 11 of 25

a. On or about January 13, 2017, the chairman and vice chairman of SSCI announced
the committee would conduct an inquiry that would investigate, among other
things any intelligence regarding links between Russia and individuals associated
with political campaigns as well as Russian cyber activity and other “active
measures” directed against the United States in connection with the 2016 election

b. On or about January 25, 2017, the chairman and ranking member of HPSCI
announced that I-IPSCI had been conducting an inquiry similar to SSCI’s.

c. On or about March 20, 2017, the then-director of the FBI testified at a HPSCI
hearing and publicly disclosed that the FBI was investigating Russian interference
in the 2016 election and possible links and coordination between the Trump
Campaign and the Russian government

d. By in or around August 2017, news reports stated that a federal grand jury had
opened an investigation into matters relating to Russian government efforts to
interfere in the 2016 election, including possible links and coordination between
the Trump Campaign and the Russian government

STONE’s False Testimony to `Hl’SCl
19. In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

before the committee and produce:

Any documents records electronically stored information
including e-mail, communication recordings data and tangible
things (including, but not limited to, graphs, charts photographs
images and other documents) regardless of form, other than those
widely available (e.g., newspaper articles) that reasonably could
lead to the discovery of any facts within the investigation’s publicly-
announced parameters

On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.

10

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 12 of 25

Stone has no documents records or electronically stored information, regardless of forrn, other
than those widely available that reasonably could lead to the discovery of any facts within the
investigation’s publicly-announced parameters.”

20. On or about September 26, 2017, STONE testified before I-[PSCI in Washington, D.C. as
part of the committee’s ongoing investigation In his opening statement STONE stated, “These
hearings are largely based on a yet unproven allegation that the Russian state is responsible for the
hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to
[Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain
“assertions against me which must be rebutted here today,” which included “[t]he charge that I
knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]
that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures
regarding Hillary Clinton.”

21. In the course of his HPSCI testimony, STONE made deliberately false and misleading
statements to the committee concerning, among other things his possession of documents
pertinent to HPSCI’s investigation; the source for his early August 2016 statements about
Organization 1; requests he made for information from the head of Organization 1; his
communications with his identified interrnediary; and his communications with the Trump
Campaign about Organization l,

STONE’s False and Misleading Testinionv About His Possession of Documents Pertinent to
HPSCI’s Investi gation

22. During his HPSCI testimony, STONE was asked, “So you have no emails to anyone
concerning the allegations of hacked documents . . . or any discussions you have had with third
parties about [the head of Organization 1]? You have no emails no texts no documents

whatsoever, any kind of that nature?” STONE falsely and misleadineg answered, “That is correct

11

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 13 of 25

Not to my knowledge.”

23. In truth and in fact, STONE had sent and received numerous emails and text messages

during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

hacked emails. At the time of his false testimony, STONE was still in possession of many of these

emails and text messages including:

a.

The email from STONE to Person 1 on or about July 25, 2016 that read in part,
“Get to [the head of Organization l] [a]t Ecuadorian Embassy in London and get
the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;
The email from STONE to Person 1 on or about July 31, 2016 that said an associate
of Person l “should see [the head of Organization 1].”;

The email from Person 1 to STONE on or about August 2, 2016 that stated in part,
“Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd
in Oct. Impact planned to be very damaging.”;

Dozens of text messages and emails, beginning on or about August 19, 2016 and
continuing through the election, between STONE and Person 2 in which they
discussed Organization 1 and the head of Organization l;

The email from STONE on or about October 3, 2016 to the supporter involved With
the Trump Campaign, which read in part, “Spoke to my friend in London last night
The payload is still coming.”; and

The emails on or about October 4, 2016 between STONE and the high-ranking
member of the Trump Campaign, including STONE’s statement that Organization

l would release “a load every week going forward.”

12

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 14 of 25

24. By falsely claiming that he had no emails or text messages in his possession that referred
to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records
in his possession that could have shown that other aspects of his testimony were false and
misleading

STONE`s False and Misleading Testimonv About His Earlv August 2016 Statements
25. During his HPSCI testimony on or about September 26, 2017, STONE was asked to
explain his statements in early August 2016 about being in contact with the head of Organization 1.
STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually
communicated with [the head of Organization 1],” as well as his statement on or about August 12,
2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to
discuss what I have.”
26, STONE responded that his public references to having a means of contacting Organization
1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as
an intermediary as a mutual friend” of the head of Organization l. STONE stated that he asked
this individual, his intermediary “to confirm what [the head of Organization l] ha[d] tweeted,
himself, on July 215t, that he ha[d] the Clinton emails and that he [would] publish them.” STONE
further stated that the intermediary “was someone I knew had interviewed [the head of
Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE
declined to tell HPSCI the name of this “interrnediary” but provided a description in his testimony
that was consistent with Person 2.
27. On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that
identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

¢‘¢

Organization 1 had [e]mails related to Hillary Clinton which are pending publication ”’

13

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 15 of 25

28. STONE’s explanation of his August 2016 statements about communicating with the head
of Organization l was false and misleading In truth and in fact, the first time Person 2 interviewed
the head of Organization l was on or about August 25, 2016, after STONE made his August 8 and
August 12, 2016 public statements Similarly, at the time STONE made his August 2016
statements STONE had directed Person l_not Person 2_to contact the head of Organization l.
And Person 1_not Person 2_had told STONE in advance of STONE’s August 8 and August 12,
2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in
October. At no time did STONE identify Person l to HPSCI as another individual STONE
contacted to serve as a “go-between,” “intermediary,” or other source of information from
Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements

STONE`s .False and Misleading 'I`estimonv About Rec|uests He Made for lnforniation from the
Head of Organization l

29. During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the
communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the
tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary
Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the
intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and
misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to
do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

30. In truth and in fact, STONE directed both Person l and Person 2 to pass on requests to the
head of Organization 1 for documents that STONE believed would be damaging to the Clinton
Campaign For example:

a. As described above, on or about July 25, 2016, STONE sent Person 1 an email that

14

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 16 of 25

read, “Get to [the head of Organization l] [a]t Ecuadorian Embassy in London and
get the pending [Organization l] emails . . . they deal with Foundation, allegedly.”

b. On or about September 18, 2016, STONE sent a text message to Person 2 that said,
“I am e-mailing u a request to pass on to [the head of Organization l],” and then
emailed Person 2 an article with allegations against then-candidate Clinton related
to her service as Secretary of State. STONE added, “Please ask [the head of
Organization 1] for any State or HRC e-mail from August 10 to August 30_
particularly on August 20, 2011 that mention [the subject of the article] or confirm
this narrative.”

c. On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my
message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the
next day Person 2, on an email blind-copied to STONE, forwarded the request to
an attorney who had the ability to contact the head of Organization 1.

STONE’s False and Misleadinn Testimonv About Conimunications with His ldentitied
Interniediary

31. During his HPSCI testimony, STONE was asked repeatedly about his communications
with the person he identified as his intermediary STONE falsely and misleadingly stated that he
had never communicated with his intermediary in writing in any way During one exchange

STONE falsely and misleadingly claimed only to have spoken with the intermediary

telephonically:
Q: [H]ow did you communicate with the intermediary?
A; Over the phone
Q: And did you have any other means of communicating with
the intermediary?
A: No.
Q: No text messages no - none of the list7 right?

15

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 17 of 25

A: No.
Later during his testimony, STONE again falsely denied ever communicating with his

intermediary in writing:

'.Q

So you never communicated with your intermediary in
writing in any way?

No.
Never emailed him or texted him?

He’s not an email guy

'QP?QFE*

So all your conversations with him were in person or over
the phone

A: Correct.
32. In truth and in fact, as described above, STONE and Person 2 (who STONE identified to
HPSCI as his intermediary) engaged in frequent written communication by email and text
message STONE also engaged in frequent written communication by email and text message
with Person 1, who also provided STONE with information regarding Organization 1.
33. Written communications between STONE and Person 1 and between STONE and Person 2
continued through STONE’s HPSCI testimony Indeed, on or about September 26, 2017_the day
that STONE testified before HPSCI and denied having ever sent or received emails or text
messages from Person 2_STONE and Person 2 exchanged over thirty text messages
34. Certain electronic messages between STONE and Person 1 and between STONE and
Person 2 would have been material to HPSCI. F or example:
a. In or around July 2016, STONE emailed Person 1 to “get to” the head of
Organization 1 and obtain the pending emails.
b. In or around September 2016, STONE sent messages directing Person 2 to pass a
request to the head of Organization 1.

c. On or about January 6, 2017, Person 2 sent STONE an email that had the subject

16

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 18 of 25

line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together
timelines[] and you [] said you have a back-channel way back a month before I had
[the head of Organization 1] on my show . . . I have never had a conversation with
[the head of Organization 1] other than my radio show. . . I have pieced it all
together . . . so you may as well tell the truth that you had no back-channel or there’s
the guy you were talking about early August.”

STONE’s False and M`isleading 'l`estimonv About (.`onim'unic§_ltions with the Trump Canlp§_igg
35. During his HPSCI testimony, STONE Was asked, “did you discuss your conversations with
the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly
answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple
individuals involved in the Trump Campaign about what he claimed to have learned from his
intermediary to Organization 1, including the following:

a. On multiple occasions STONE told senior Trump Campaign officials about
materials possessed by Organization 1 and the timing of future releases

b. On or about October 3, 2016, STONE wrote to a supporter involved with the Trump
Campaign, “Spoke to my friend in London last night The payload is still coming.”

c. On or about October 4, 2016, STONE told a high-ranking Trump Campaign official
that the head of Organization 1 had a “[s]erious security concern” but would release
“a load every week going forward.”

Attemlms to Prevent Person 2 from Contradicting STONE’s Fal_se Str_ltement_§ to HPSCI
36. On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that
identified Person 2 as his “interrnediary” to Organization 1. STONE urged Person 2, if asked by

HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2

17

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 19 of 25

who provided STONE with the basis for STONE’s early August 2016 statements about contact
with Organization l. Person 2 repeatedly told STONE that his testimony was false and told him
to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged
effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.
37. In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily
before the committee After being contacted by HPSCI, Person 2 spoke and texted repeatedly with
STONE, ln these discussions STONE sought to have Person 2 testify falsely either that Person 2
was the identified intermediary or that Person 2 could not remember what he had told STONE.
Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-
incrimination For example
a. On or about November 19, 2017, in a text message to STONE, Person 2 said that
his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead
the fifth, Anything to save the plan’ . . . Richard Nixon.” On or about November
20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a
voluntary interview
b. On or about November 21 , 2017, Person 2 texted STONE, “I was told that the house
committee lawyer told my lawyer that I will be getting a subpoena.” STONE
responded, “That was the point at which your lawyers should have told them you
would assert your 5th Amendment rights if compelled to appear.”
c. On or about November 28, 2017, Person 2 received a subpoena compelling his
testimony before HPSCI. Person 2 informed STONE of the subpoena
d. On or about November 30, 2017, STONE asked Person l to write publicly about

Person 2. Person 1 responded, “Are you sure you want to make something out of

18

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 20 of 25

/
this now? Why not wait to see what [Person 2] does You may be defending

yourself too much_raising new questions that will fuel new inquiries This may

be a time to say less not more” STONE responded by telling Person 1 that

Person 2 “will take the 5th_but let’s hold a day.”

On multiple occasions including on or about December 1, 2017, STONE told

Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

avoid contradicting STONE’s testimony Frank Pentangeli is a character in the film

The Godfather.' Part II, which both STONE and Person 2 had discussed, who

testifies before a congressional committee and in that testimony claims not to know

critical information that he does in fact know.

On or about December l, 2017, STONE texted Person 2, “And if you turned over

anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

need to amend your testimony before I testify on the 15th.” STONE responded, “lf

you testify you’re a fool. Because of tromp I could never get away with a certain

[sz`c] my Fifth Amendment rights but you can I guarantee you you are the one who

gets indicted for perjury if you’re stupid enough to testify.”

On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

Fifth Amendment privilege against self-incrimination if required to appear by subpoena Person 2

invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

STONE’s previous testimony to Congress was false

Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

Russian interference in the 2016 election and what information Person 2 would provide to

19

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 21 of 25

investigators During these conversations STONE repeatedly made statements intended to
prevent Person 2 from cooperating with the investigations For example:

a. On or about December 24, 2017, Person 2 texted STONE, “I met [the head of
Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should
be honest w fbi . . . there was no back channel . . . be honest.” STONE replied
approximately two minutes later, “I’m not talking to the FBI and if your smart you
won’t either.”

b. On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.
A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip
you to shreds.” STONE also said he would “take that dog away from you,”
referring to Person 2’s dog On or about the same day, STONE wrote to Person 2,
“I am so ready Let’s get it on. Prepare to die [expletive].”

c. On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should
have just been honest With the house Intel committee . . you’ve opened yourself
up to perjury charges like an idiot.” STONE responded, “You are so full of
[expletive]. You got nothing Keep running your mouth and I’ll file a bar
complaint against your friend [the attorney who had the ability to contact the head

of Organization 1].”

20

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 22 of 25

COUNT ONE
(Obstruction of Proceeding)

40. Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as
if fully set forth herein

41. From in or around May 2017 through at least December 2017, within the District of
Columbia and elsewhere the defendant ROGER JASON STONE, JR., corruptly influenced
obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper
exercise of the power of inquiry under which any inquiry and investigation is being had by either
House, and any committee of either House and any joint committee of the Congress, to wit:
STONE testified falsely and misleadineg at a HPSCI hearing in or around September 2017;
STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests
about documents STONE submitted and caused to be submitted a letter to HPSCI falsely and
misleadingly describing communications with Person 2; and STONE attempted to have Person 2
testify falsely before HPSCI or prevent him from testifying

All in violation of Title 18, United States Code, Sections 1505 and 2.

21

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 23 of 25

COUNTS TWO THROUGH SIX
(False Statements)

42. Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as
if fully set forth herein

43. On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter
within the jurisdiction of the legislative branch of the Government of the United States, the

defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

materially false, fictitious and fraudulent statements and representations to wit:

 

 
    

 

 

 

2 STONE testified falsely that he did not have
emails with third parties about the head of
Organization 1, and that he did not have any
documents emails or text messages that refer
to the head of Organization 1.

 

3 STONE testified falsely that his August 2016 "
references to being in contact with the head of
Organization 1 were references to
communications with a single “go-between,”
“mutual friend,” and “intermediary,” who
STONE identified as Person 2. §

 

 

4 STONE testified falsely that he did not ask the
person he referred to as his “go-between,”
“mutual friend,” and “interrnediary” to_
communicate anything to the head of§
Organization 1 and did not ask the
intermediary to do anything on STONE’s
behalf

 

5 STONE testified falsely that he and the person
he referred to as his “go-between,” “mutual
friend,” and “interinediary” did not
communicate via text message or email about
Organization 1.

 

6 STONE testified iéi"s`éi§"iiiai"`iié"`ii£`<i""iié§ééi"
discussed his conversations with the person he
” “mutual

 

 

 

22

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 24 of 25

 

5 ’ and “intermediary" with anyone
involved in the Trump Campaign

..............................................................................

 

 

All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.

M
(Witness Tampering)

44. Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as
if fully set forth herein

45. Between in or around September 2017 and present, within the District of Columbia and
elsewhere the defendant ROGER JASON STONE, JR, knowingly and intentionally corruptly
persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to
influence delay, and prevent the testimony of any person in an official proceeding

All in violation of Title 18, United States Code, Section 1512(b)(1).

 

Robert S. Mueller, 111
Special Counsel
U.S. Department of Justice

A TRUE BlLL:

 

Foreperson

23

Case 1:19-cr-00018-AB.] Document 82-2 Filed 04/12/19 Page 25 of 25

Date: January 24, 2019

24

Case 1:19-cr-00018-AB.] Document 82-3 Filed 04/12/19 Page 1 of 2

EXHIBIT 2

Case 1:19-cr-00018-AB.] Document 82-3 Filed 04/12/19 Page 2 of 2
2/25/20 19 District of Columbia live database

MINUTE ORDER as to ROGER J. STONE, JR. On February 19, 2019, the Court ordered the defendant to show
cause at a hearing to be held on February 21, 2019 as to why the media communications order entered in this

ase §§ and/or defendant's conditions of release _;1 should not be modified or revoked A hearing was held on
this date For the reasons set forth on the record, and based upon the entire record, including the sealed exhibit to
the hearing 42 , the testimony of the defendant, the arguments of counsel, and the submissions of the
parties §§ §§ filed in connection with the potential imposition of a media communications order, the Court
entered the following order at the hearing: the conditions of defendant‘s pretrial release Q,.__l_ are hereby modified to
include the condition that, and the February 15, 2019 media communications order §§ is hereby modified to
provide that, the defendant is prohibited from making statements to the media or in public settings about the
Special Counsel's investigation or this case or any of the participants in the investigation or the case The
prohibition includes but is not limited to, statements made about the case through the following means: radio
broadcasts interviews on television, on the radio, with print reporters, or on internet based media; press releases
or press conferences blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any other form
of social media. Fuithermore, the defendant may not comment publicly about the case indirectly by having
statements made publicly on his behalf by surrogates, family members spokespersons, representatives or
volunteers The order to show cause is hereby vacated. Signed by Judge Amy Berman Jackson on 2/21/19.
(DMK) (Entered: 02/21/2019)

htrps://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?542377191940116-L_1_0-1 1/1

